Citation Nr: 0106029	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original evaluation for 
removal of gallbladder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for patellar 
realignment, right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for patellar 
realignment, left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to service connection for loss of feeling in 
the feet.

6.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to March 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran subsequently moved and 
the Montgomery, Alabama RO is now the originating agency.  

The veteran has raised several claims in her notice of 
disagreement, which was recorded at the RO in August 1999.  
These claims have not been addressed by a formal rating 
decision, although certain claims were addressed by a 
deferred rating decision which discussed the no longer valid 
standard of Morton v. West, 12 Vet. App. 477 (1999).  These 
claims are referred to the RO for further development.  

The issues concerning entitlement to service connection for 
numbness in the feet and for entitlement to automobile and 
adaptive equipment or adaptive equipment only will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Residuals of gallbladder surgery are manifested by 
evidence of mild gastrointestinal symptoms with subjective 
complaints of occasional cramping and objective findings of 
some mild tenderness in the epigastric area on pressure on 
examination.

2.  The veteran's lumbosacral strain is manifested by 
findings on most recent examination suggestive of no more 
than slight disability, including findings of slight 
restriction of motion, with slight pain on motion and no more 
than mild neurological involvement in the lower extremities.

3.  The veteran's residuals of patellar realignment, right 
knee is manifested by findings suggestive of no more than 
slight disability, including findings on most recent 
examination showing mild pain on range of motion from 0 to 
145 degrees, and no evidence of ligamentous instability. 

4.  The veteran's residuals of patellar realignment, left 
knee is manifested by findings suggestive of no more than 
slight disability, including findings on most recent 
examination showing mild pain on range of motion from 0 to 
145 degrees, and no evidence of ligamentous instability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for gallbladder removal are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7318 
(2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for lumbosacral strain are not met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292, 5293, 5295 (2000).

3.  The criteria for a disability evaluation in excess of 10 
percent for patellar realignment, right knee are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(2000).

4.  The criteria for a disability evaluation in excess of 10 
percent for patellar realignment, left knee are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was treated 
for back complaints and right knee complaints in November 
1993 after lifting a box which fell onto her knee and was 
diagnosed with lumbar strain and right knee contusion.  She 
continued treating for back and right knee problems in 
service.  Her right knee problems were assessed as patellar 
malalignment and in March 1997, she underwent right knee 
patellar realignment surgery.  Two weeks postoperative, her 
range of motion of the right knee was 0-120 degrees, but she 
was noted to wear a brace locked at 50 degrees.  By April 
1997, her right knee range of motion was 0 to 140 degrees, 
which was better than her left knee range of motion of 0 to 
115 degrees.  In May 1997 she was treated for injuries 
sustained in a fall after her knee "gave out."  She was 
also treated for left knee problems, which were also 
diagnosed as left patellar tendon malalignment in July 1997.  
She underwent left patellar realignment surgery in July 1997.  

Medical Board findings from August 1997 primarily dealt with 
her bilateral knee problems, and noted that she was gradually 
progressing in physical therapy, but still had problems using 
crutches following her July 1997 proximal distal realignment 
of the patellofemoral joint.  Complaints of pain with 
ambulation were noted, although it was improved with surgery.  
Physical examination from the medical board revealed right 
knee to have positive effusion, glide of 3 and 3 and positive 
tilt of 30 degrees.  She had good tracking.  Her range of 
motion was 0 to 130.  Her left knee had identical findings, 
with the exception that no effusion was present.  X-ray of 
the right knee showed the screw in place and the osteotomy 
site was healing well.  The medical board placed physical 
restrictions and diagnosed bilateral lateral-lateral patellar 
compression syndrome and status post bilateral proximal and 
distal realignment of patellofemoral joint.

She continued to have low back and bilateral knee symptoms 
noted in September 1997, and was noted to have fallen on her 
left knee in the same month.  Her left knee range of motion 
following the September 1997 fall was 0 to 130 degrees.  The 
back symptoms from a September 1997 report noted the back to 
have no spasms or gross deformities by did find positive 
reproducible trigger points and discomfort with patellar deep 
tendon reflexes.  She was assessed with low back pain and 
numbness.  Her September 1997 separation examination noted 
complaints of almost daily back pain and of her knees giving 
out and locking.  

Regarding residuals from her cholecystectomy, the separation 
examination from September 1997 noted a history of 
gallbladder surgery, with a surgical scar from the 
cholecystectomy noted.  A summary of care record gave the 
year of gall bladder removal as 1994, but there is no actual 
record of the surgery in the volumes of service medical 
records contained in the claims file.  The service medical 
records do not show any evidence of long standing 
gastrointestinal problems; the few times these records 
documented complaints such as nausea or vomiting, such 
symptoms were either related to medicine reaction and viral 
symptoms as reported in June 1993 or were related to motion 
sickness, as reported in December 1993.

A January 1998 printout from the National Naval Medicine 
Center noted the history of bilateral proximal distal 
realignment of the knees, with reported continued pain 
bilaterally with continued improvement over the past 2 
months.  She was described as falling often with the knees 
buckling, and a history of physical therapy having been 
recently discontinued was noted.  The knees exhibited 
positive tenderness on palpation over the proximal anterior 
tibia and with palpation over the lateral patella and 
superior medial patellar region.  The right knee specifically 
had pain with the valgus stress at medial knee and positive 
Lachman's at 7 millimeters.  A February 1998 psychiatry note 
documented a severe decreased appetite with anorexia and a 
15-pound weight loss, with a willingness to meet with a 
nutritionist to discuss a weight gain program.  

The report from a February 1999 VA examination of the 
gallbladder, liver and pancreas noted the subjective 
complaints of recurrent bouts of abdominal pain, loss of 
appetite, nausea and vomiting for about one year prior to a 
diagnosis of gallstones in September 1994.  A history of 
laparoscopy cholecystectomy in early 1995 was given.  The 
veteran claimed to have improved but not more than 50 percent 
and she described some amount of abdominal discomfort usually 
with a certain kind of food.  She denied vomiting, 
hematemesis or melena, and was under no specific treatment 
for digestive symptoms.  She described having abdominal 
discomfort and cramping about one to two times a week, 
usually lasting a few hours and clearing up with rest.  She 
described mild depression anxiety and stress and had been 
taking pills for these problems.  On physical examination her 
weight was 127 pounds, her temperature was 98 and her abdomen 
was soft with mild tenderness in the epigastric area on 
pressure.  There was no organomegaly and no ascites.  She 
claimed a 25-pound weight loss in the last year, but denied 
malabsorption or malnutrition.  She denied hematemesis or 
melena.  The abdominal pain noted was mostly in the left 
upper abdomen, with no specific precipitating factor given.  
There was no evidence of liver enlargement or superficial 
abdominal veins noted.  There was no evidence of muscle 
strength wasting.  The diagnosis was dyspepsia, status post 
cholecystectomy.  

The report from a February 1999 VA neurological examination 
revealed pertinent complaints of back pain, described as 
constant, with the pain extending to the right hip and right 
loin area and also extending down to the right foot.  
Sometimes the pain was described as going upwards from the 
right foot.  Knee complaints were also noted.  The physical 
examination showed no evidence of muscle atrophy or 
involuntary movement.  Power was 4+/5 in the extremities.  
Tone was normal.  Sensory testing yielded decreased pinprick 
sensation in the left side of the back, questionably up to T-
6.  Decreased pinprick was shown in the right lower 
extremity, deep tendon reflexes were 2+, plantar downgoing.  
The impression rendered was low back pain, lumbosacral 
radiculopathy, rule out herniated nucleus pulposus.  A 
recommended MRI of the lumbar spine came back reported 
negative.  The X-ray report from the same month noted the 
presence of a single screw in each knee.  This X-ray report 
revealed a normal lumbar spine.  There were postoperative 
changes, anterior tibial tubercle, otherwise normal right 
knee and postoperative changes, anterior tibial tubercle, 
otherwise normal left knee on radiographic examination. 

The report from a February 1999 VA orthopedic examination 
revealed complaints of back pain radiating into the right 
leg.  The veteran claimed prolonged sitting bothered the 
back.  She described avoiding bending and lifting type 
activities and certain types of twisting or turning which 
also cause increased pain.  A history was given of pulled 
muscle in her back in the service.  She also gave a history 
of prior patellar realignment of each knee.  She described 
remaining symptomatic, right more than left knee.  Weight 
bearing was painful.  She avoided squatting, stairs or steps 
when possible.  On physical examination, she moved slowly and 
stiffly about the room.  Examination of the back revealed her 
to stand erect, with no spasm or tenderness noted.  Range of 
motion testing revealed 70 degrees flexion and 25 degrees of 
extension.  Right and left lateral bending was to 30 degrees 
and right and left rotation was to 35 degrees.  She had mild 
pain on range of motion testing.  Examination of the knees 
revealed well-healed surgical scars.  Both knees had 0 to 145 
degrees range of motion.  Mild pain was elicited on range of 
motion.  Both knees had a positive patella grind test.  No 
ligamentous instability was noted at the time.  

The impressions rendered at the February 1999 orthopedic 
examination included lumbar strain and status post patella 
realignment bilaterally.  As far as the effect of pain on 
motion and strength findings, pain was opined to potentially 
limit functional ability during flare ups or increased use as 
noted, although it was not feasible to attempt to express 
this in terms of additional limitation of motion as this 
could not be determined with any degree of medical certainty.

Analysis-Pertinent Laws and Regulations

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Reviewing the record the Board finds that even 
under the new criteria, the duty to assist was satisfied in 
the present case.  All treatment records identified by the 
veteran have been obtained and associated with the claims 
file, and the veteran has been provided with adequate 
opportunity to attend VA examinations, which he failed to 
attend although notice was sent to his latest address of 
record.  See 38 C.F.R. § 3.655.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluation shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  It is noteworthy 
that the pyramiding of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14.  

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes. The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (1999).

In the present case concerning the claims regarding the 
evaluation of the bilateral knee and back disabilities, it 
should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2000).  

Gallbladder Removal

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the residuals of cholescystecomy have 
consistently evaluated as 10 percent disabling under 38 
C.F.R. § 4.114 Diagnostic Code 7318.

Pursuant to 38 C.F.R. § 4.114, ratings under Diagnostic Code 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, are not to be combined with each other. 38 C.F.R. 
§ 4.114 further provides that a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  There is no evidence 
that the veteran's post cholecystectomy symptoms warrant 
evaluation under a different Diagnostic Code for digestive 
disorders.

The provisions of Diagnostic Code 7318 of the Schedule 
provides for a rating when the removal of the gallbladder is 
productive of mild symptoms, and for a maximum rating of 30 
percent when the disability is productive of severe symptoms.  
See 38 C.F.R. § 4.114, Part 4, Diagnostic Code 7318 (2000).

As the rating schedule only provides evaluations for mild and 
severe symptoms, the Board must conclude that the veteran's 
symptoms are more appropriately described as mild than 
severe.  As noted above, the volumes of service medical 
records did not show any evidence suggestive of severe 
gastrointestinal symptoms, which could be shown to be related 
to her gallbladder surgery.  The few times gastrointestinal 
symptoms were documented inservice, they were shown to be 
related to acute problems such as motion sickness, medication 
problems or virus.  

The findings of the February 1999 VA examination specifically 
for residuals of gallbladder removal did not reveal any 
symptoms other than subjective descriptions of described some 
amount of abdominal discomfort usually with a certain kind of 
food.  The abdominal discomfort and cramping was described as 
occurring about one to two times a week, usually lasting a 
few hours and clearing up with rest.  She denied vomiting, 
hematemesis or melena, and was under no specific treatment 
for digestive symptoms.  Objectively, the only finding of 
note was of some mild tenderness in the epigastric area on 
pressure.  Although there was a history of weight loss noted, 
this was specifically referred to psychiatry in February 
1998, which documented a severe decreased appetite with 
anorexia and a 15-pound weight loss.   

Thus, the Board finds that, with consideration of 38 C.F.R. 
§ 4.7, the symptoms of the residuals of gallbladder removal 
do not more closely resemble the criteria for higher 
evaluations.  Given the objective evidence only showing mild 
gastrointestinal symptoms, the appropriate evaluation under 
Diagnostic Code 7318 is 10 percent.  The criteria for a 
higher evaluation of 30 percent have not been met; nor have 
they been nearly approximated for the aforementioned reasons.

Lumbosacral Strain

The veteran's low back disorder is currently evaluated as 10 
percent disabling under Diagnostic Code 5295.  Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
findings of the most recent VA examination revealed 
subjective complaints of back pain, but objective findings 
showed her to stand erect, with no spasm or tenderness noted 
in the lumbar spine.  Her back pathology is not shown by the 
evidence to produce symptoms more closely resembling those 
matching the criteria for a 20 percent evaluation under DC 
5295.

Compensable ratings are provided in the Ratings Schedule for 
limitation of motion or the lumbar spine which is slight (10 
percent), moderate (20 percent), or severe (40 percent). 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  The evidence of record 
shows that the veteran's overall limitations of motion of the 
lumbar spine are no more than slight, with slight pain on 
motion elicited on the most recent evaluation of February 
1999.  

The available medical evidence also fails to show objective 
evidence of ankylosis, arthritis, fracture, or intervertebral 
disc syndrome therefore the corresponding Diagnostic Codes 
addressing these particular conditions are not for 
application in this case.  Regarding intervertebral disc 
syndrome, some symptomatology was noted on the neurological 
examination of February 1999, as reflected in findings of 
some evidence of decreased pinprick sensation in the left 
side of the back, questionably up to T-6 and decreased 
pinprick was shown in the right lower extremity.  However, 
the MRI and the lumbar X-ray both did not show any evidence 
of intervertebral disc disease.  Even if the disability was 
rated analagous to degenerative disc disease, neurological 
impairment is limited to mild sensory loss and is no more 
than mild.  It would not warrant a rating greater than 10 
percent.  38 C.F.R. § 4.71a Diagnostic Code 5293

Thus, the Board finds that, with consideration of 38 C.F.R. 
§ 4.7, the symptoms of the lumbar spine disability do not 
more closely resemble the criteria for higher evaluations.  
In summary, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
residuals of lumbar strain. The criteria for a higher 
evaluation of 20 percent have not been met; nor have they 
been nearly approximated for the aforementioned reasons.

Knees 

The RO assigned a 10 percent disability evaluation per knee 
to the service-connected postoperative residuals of patellar 
realignment of the left and right knee under Diagnostic Code 
5259 for evidence of removal of semilunar cartilage, 
symptomatic.   The Board notes that a 10 percent evaluation 
is the highest schedular evaluation under Diagnostic Code 
5259.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

The veteran's service-connected bilateral knee disability may 
also be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  A review of the 
evidence reveals that the preponderance of the evidence is 
against a grant of a 20 percent evaluation for impairment of 
either knee under DC 5257.  The most recent VA examination of 
February 1999 revealed findings of a positive patella test, 
with mild pain on range of motion, and no evidence of 
ligamentous instability.  Thus these findings reveal no more 
than slight impairment of the knee under DC 5257 and do not 
more closely resemble a moderate impairment.  

As noted above both knees had 0 to 145 degrees range of 
motion, with mild pain elicited on range of motion.  The 
Rating Schedule provides that the range of motion of the knee 
is zero degrees on extension to 140 degrees on flexion. 38 
C.F.R. § 4.71, Plate II (1999).  The veteran actually 
demonstrated a full extension and a flexion that is five 
degrees past full flexion with both knees.  

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees will result in the assignment of a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation and limitation of flexion to 15 
degrees warrants a 30 percent evaluation, the highest 
schedular evaluation under this diagnostic code. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

The Board finds that the evidence from the February 1999 VA 
examination clearly does not reveal any limitation of motion 
for either knee which would warrant an increased rating to 20 
percent under either diagnostic code 5260 or 5261.  Even with 
consideration of the pain on motion, described as mild, the 
veteran displayed a full range of motion bilaterally on most 
recent evaluation.  This pain did not appear to be severe 
enough to theoretically limit the motion to the range which 
would equal 20 percent in either knee, and the examiner 
opined that such a limitation based on pain could not be 
given with any degree of medical certainty.  In fact neither 
knee exhibits loss of motion to even a noncompensable degree 
and the current 10 percent ratings are based on pain on 
motion and the resulting function loss.  

The Board notes that there is also some evidence suggestive 
of possible malunion or nonunion of the tibia and fibula; 
this is shown by the history of bilateral proximal distal 
realignment of the knees, and the X-rays accompanying the 
February 1999 examination conclusion, which showed screws 
within each knee.  Under Diagnostic Code 5262, for impairment 
of tibia and fibula, the 10 percent evaluation currently in 
effect is provided for slight knee or ankle disability.  A 20 
percent evaluation is provided for moderate knee or ankle 
disability.  As described above, the disability shown on 
record most recently in 1999 does not approximate a moderate 
knee disability.  Thus disability meeting a 20 percent 
evaluation under DC 5262 is not shown.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of arthritis of either 
knee, with the X-ray report from February 1999 showing normal 
knees except for the postoperative changes manifested by the 
presence of screws in the knee.   Therefore, a separate 
rating is not available for arthritis and knee instability.  
See VAOPGCPREC 23-97 and 9-98.  A separate evaluation for 
instability or subluxation is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000).  

Thus, the Board finds that, with consideration of 38 C.F.R. 
§ 4.7, the symptoms of the bilateral knee disability do not 
more closely resemble the criteria for higher evaluations.  
The Board has examined all other diagnostic codes pertinent 
to the knee.  The most recent X-rays from February 1999 
showed no definite arthritic changes and diagnosed both knees 
as normal apart from the post surgical changes.  
Consequently, Diagnostic Code 5003 for degenerative arthritis 
is not for application.  There is also no evidence of  
ankylosis.  Consequently, Diagnostic Code 5256 is not for 
application.  There is no evidence of cartilage loss or 
dislocation with frequent locking.  There is no evidence of 
cartilage dislocation with frequent locking.  Thus, 
Diagnostic Code 5258 is not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2000).  There is no evidence of 
genu recurvatum.  Thus, Diagnostic Code 5263 is not for 
application. See 38 C.F.R. § 4.71a, Diagnostic Code 5263 
(2000).

Conclusion

The Board has considered all of the applicable evidence 
relating to the veteran's residuals of gallbladder removal, 
her lumbar strain and her bilateral knee disability, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, the holding 
in DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  Based upon that review, the Board 
finds that the evidence is against the veteran's claims, and 
that a higher rating is not warranted for the residuals of 
gallbladder removal, for a lumbar sprain or for either knee 
disorder.


ORDER

A rating in excess of the currently assigned 10 percent 
evaluation for residuals of gallbladder removal is denied.

A rating in excess of the currently assigned 10 percent 
evaluation for lumbosacral strain is denied.

A rating in excess of the currently assigned 10 percent 
evaluation for patellar realignment, right knee is denied.

A rating in excess of the currently assigned 10 percent 
evaluation for patellar realignment, left knee is denied.



REMAND

The veteran contends that she is entitled to service 
connection for loss of feeling of the feet and entitlement to 
automobile with adaptive equipment or for adaptive equipment 
only.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this case, the RO denied entitlement to service connection 
for loss of feeling of the feet as not well grounded.  In 
making this determination, the RO relied on the findings of a 
February 1999 VA neurological examination.  This examination 
does not say whether or not the claims file was reviewed as 
part of this examination.  The Board notes that the service 
medical records in the claims file do include references to a 
right foot laceration injury in May 1997, along with 
subsequent complaints of right foot numbness and an 
assessment of a severed nerve in the foot in a June 1997 
podiatry note.  

The fulfillment of the statutory duty to assist also includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

With regard to the veteran's claim for an automobile or 
adaptive equipment, applicable regulations provide that a 
certification of eligibility for financial assistance in the 
purchase of an automobile or other conveyance in an amount 
not exceeding the amount set by 38 U.S.C.A. § 3902 and of 
basic entitlement to necessary adaptive equipment will be 
made when loss or permanent loss of use of one or both hands, 
or of one or both feet is the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.808(b)(i)(ii).  The 
outcome of the veteran's claim for service connection for the 
loss of feeling in the feet therefore has a direct bearing on 
the outcome of her claim for adaptive equipment.  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folders.

2.  The entire claims folder and a copy 
of this REMAND must be made available to 
the examiner who conducted the February 
1999 VA neurological examination.  If 
this examiner is no longer available, the 
veteran should be afforded another VA 
neurology examination.  The claims file 
and copy of this remand should be 
forwarded to the examiner.  The examiner 
is requested to review this claims file 
and make a determination as to whether 
the veteran has any disability manifested 
by loss of feeling in the feet that is 
related to service or to any event in 
service.  The examination report should 
include the complete rationale for all 
opinions expressed.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

